In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County, entered May 12, 1975, upon a jury verdict after a trial on the issue of liability only, as is against them and in favor of defendant Edward Phillips. Judgment affirmed, insofar as appealed from, without costs or disbursements. Even if the trial court’s charge to the jury with respect to the violation of a statute by the infant plaintiff was improper (see PJI 2:49 and comment thereto), the other portions of the charge overcame any possible harm. A verdict for the plaintiffs herein would have been contrary to the weight of the evidence. Cohalan, Acting P. J., Margett, Damiani, Rabin and Shapiro, JJ., concur.